     Case 2:20-cv-00452-MLCF-DMD Document 19 Filed 05/14/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 CHARLEY JAMES                                                                CIVIL ACTION

 VERSUS                                                                            NO. 20-452

 SHERIFF DANIEL EDWARDS, ET AL.                                            SECTION: “F” (3)


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the United States Magistrate Judge, and the objections to the

Magistrate Judge’s Partial Report and Recommendation filed by the plaintiff on April 16, 2020

(Rec. Doc. No. 18), hereby approves the Partial Report and Recommendation of the United States

Magistrate Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff’s claim against Sheriff Daniel Edwards, Warden Heath

Martin, and Assistant Warden Genie Cooley for the denial of clean water is allowed to proceed

pending further development.

       IT IS FURTHER ORDERED that plaintiff’s claim against Sheriff Daniel Edwards,

Warden Heath Martin, Assistant Warden Genie Cooley, and Chief of Security Pittman for the

denial of plaintiff’s freedom to exercise his religion also is allowed to proceed pending further

development.

       IT IS FURTHER ORDERED that plaintiff’s claim for theft of his personal property is

DISMISSED WITHOUT PREJUDICE to his right to pursue that claim in the state courts.
     Case 2:20-cv-00452-MLCF-DMD Document 19 Filed 05/14/20 Page 2 of 2




       IT IS FURTHER ORDERED that all of plaintiff’s remaining claims against all remaining

defendants are DISMISSED WITH PREJUDICE as frivolous and/or for failing to state a claim

on which relief may be granted.

       New Orleans, Louisiana, this _____
                                    14th day of _______________,
                                                      May        2020.




                                         __________________________________________
                                                  MARTIN L.C. FELDMAN
                                             UNITED STATES DISTRICT JUDGE




                                            2
